UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2559



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


B. R. TAYLOR,

                                             Defendant - Appellee.



                              No. 00-2560



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


B. R. TAYLOR,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (MISC-00-39-5, MISC-00-40-5)


Submitted:   April 10, 2001                  Decided:   May 8, 2001
Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders denying leave to file complaints against

Police Officer B.R. Taylor.     We have reviewed the record and the

district court orders and find no reversible error.    Accordingly,

we affirm.    We also deny Armstrong’s motions for summary judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2